Citation Nr: 1030505	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  06-08 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from September 1944 to 
June 1946.

The matters on appeal before the Board of Veterans' Appeals 
(Board) arise from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri; however, jurisdiction of these claims is with the 
Newark RO.

During the course of this appeal, the Newark RO increased the 
rating to 50 percent, effective May 18, 2004.  Even though the RO 
increased the schedular rating for the Veteran's PTSD disability 
during the appeal, the issue of entitlement to a higher rating 
remains on appeal, as the Veteran has not indicated his desire to 
withdraw the issue.  See AB v. Brown, 6 Vet. App. 35 (1993).

In March 2009, the Board remanded these matters to the RO for 
additional development.   After completing the requested actions, 
the RO continued the denial of the claims and returned these 
matters to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  During the appeal period, the Veteran's PTSD was manifested, 
primarily, by nightmares, flashbacks, irritability, sleep 
disturbances, hypervigilance, poor concentration and memory, 
euthymic and anxious mood, social isolation, anxiety, and 
heightened startle response; these symptoms are reflective of no 
more than occupational and social impairment with reduced 
reliability and productivity.  He does not show suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene or other symptoms of the next higher 
evaluation.

3. The Veteran's service-connected disabilities, alone, were not 
shown to be of such severity as to effectively preclude all forms 
of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD 
are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 4.132, 
Diagnostic Code 9411 (2009).

2.  The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction.  Id; Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the 
VCAA notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a March 2009 post-rating letter provided notice 
to the Veteran of the evidence and information needed to 
substantiate his claims for an increased rating for PTSD and for 
a TDIU.  This letter also informed the Veteran of what 
information and evidence must be submitted by the Veteran, and 
what information and evidence would be obtained by VA.  The 
letter further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to his 
claims.  The March 2009 letter also provided the Veteran with 
information regarding disability ratings and effective dates 
consistent with Dingess/Hartman.  After issuance of the above 
letter, and proving the Veteran and his representative additional 
opportunity to respond, the RO readjudicated each issue on appeal 
in a May 2010 SSOC.  Hence, the Veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the SOC or SSOC, is sufficient 
to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's VA medical 
records, private medical records, a May 1995 letter from the 
Veteran's last employer, and reports of VA examinations.  Also of 
record and considered in connection with the appeal are various 
written statements provided by the Veteran as well as by his 
representative and his daughter, on his behalf.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Factual Background

In a May 1995 letter, the Veteran's prior employer stated that 
the Veteran joined Liz Claiborne Inc., in October 1985 and was 
employed as a pressing supervisor until June 1995 when his 
position was eliminated due to a need for the company to be more 
cost effective.  The Veteran was recommended for any position 
that was consistent with his skill level and experience that he 
exhibited while in this position.  

A December 2004 VA PTSD examination report reflects that the 
Veteran reported sporadic symptoms of nightmares and bad dreams, 
hypervigilance, and easy startle reflex.  He stated that he had 
these symptoms when he watched the news.  They seem to be mild to 
moderate in nature.  He did report some periods of remissions in 
the past.  He has three children and has been married for 56 
years.  His relationship with his family is good.  Mental status 
examination revealed that the Veteran was dressed casually, mood 
was neutral, affect was appropriate, speech was normal.  Though 
process and thought content were normal.  There was no suicidal 
or homicidal ideation.  He was oriented to person, place, and 
time.  Insight and judgment were fair.  Impulse control was fair.  
The diagnosis was PTSD and a GAF score of 65 was assigned.  

In a February 2005 rating decision, the RO continued the 
Veteran's 30 percent disability rating for PTSD.  

An April 2005 VA mental health record reflects that the Veteran 
stated that watching the television news about the Iraq war 
brings back symptoms of depression, manifested as hypervigilance, 
anxiety, irritability with increased nightmares accompanied by 
night sweats and tachycardia.  He still has complaints of poor 
concentration at time.  Has euthymic mood and appropriate affect.  
He has no suicidal nor homicidal ideations, plans or intent.  Has 
good insight and judgment.  Oriented times three.  A GAF score of 
41 was assigned.  
 
A June 2005 VA PTSD examination report reflects that the Veteran 
reported nightmares, flashbacks, hypervigilance, easy startle 
reflex, depression, argument, poor sleep, poor energy, and 
concentration.  They seem to be moderate in nature.  He has them 
most days and does not report any remissions.  Mental status 
examination revealed that the Veteran was dressed casually, mood 
was neutral, affect was appropriate, speech was normal.  Though 
process and thought content were normal.  There was no suicidal 
or homicidal ideation.  He was oriented to person, place, and 
time.  Insight and judgment were fair.  Impulse control was fair.  
He likes to play cards and volunteer sometimes.  Summary was that 
the Veteran has been able to work and has a supportive social 
network.  The diagnosis was PTSD and the GAF score assigned was 
55.  The examiner opined that the Veteran's psychiatric problems 
does not prevent him from getting employment. 

A July 2005 VA mental health record reflects that the Veteran 
reported feeling tense, angry, anxious and has no explanation for 
this type of mood or behavior.  He has euthymic mood and 
appropriate affect.  Has no suicidal nor homicidal ideations, 
plans or intent.  Has good insight and judgment.  Oriented times 
three.  A GAF score of 41 was assigned.  

In a February 2006 letter, the Veteran daughter stated that the 
Veteran has no motivation, he just watches television and maybe 
reads a little.  He enjoyed cooking in the past, but has lost 
interest.  He always enjoyed playing cards with his friends, but 
has not done that in a long time.  He has distanced himself from 
everyone and everything.  She stated that the Veteran has been 
given medicine to try and help his moods and control his 
outbursts.  

In a July 2006 rating decision, the RO granted a higher 50 
percent rating for PTSD, effective from the May 18, 2004 claim 
for an increase.  

In a July 2006 claim for a TDIU, he indicated that he last worked 
for Liz Claiborne as a quality man in 1994, and that he left his  
job because of disability.  He stated he had to stop working 
because of service injuries, could not concentrate from PTSD, 
painful walking, and hearing problems.  

An August 2006 VA mental health record reflects that the Veteran 
was not sleeping well.  He claimed that he was always anxious and 
at night grinds his teeth.  He stated that he only goes out of 
his house to do errands.  He spends most of his free time at 
home.  He avoids crowds.  Past combat experiences triggered by 
the constant television news about the Iraq war.  Claims that he 
has been able to control his anger better than before, but still 
needs further improvement.  He always remains hypervigilant and 
on guard and very impatient.  Mental status evaluation revealed 
that the Veteran looked according to his stated age in no acute 
physical distress.  He has anxious mood and appropriate affect.  
He has spontaneous coherent and relevant speech.  Has no suicidal 
nor homicidal ideations, plans or intent.  Has good insight and 
judgment.  Good past and recent memory.  Oriented times three.  A 
GAF score of 41 was assigned.

April 2007 to August 2007 VA mental health records note that the 
Veteran is unemployable without further discussion.  The records 
reflect that the Veteran was not sleeping well.  He claimed that 
he was always anxious and at night grinds his teeth.  He stated 
that he only goes out of his house to do errands.  He spends most 
of his free time at home.  He avoids crowds.  He remains 
hypervigilant and on guard and very impatient.  Mental status 
evaluation revealed that the Veteran looked according to his 
stated age in no acute physical distress.  He has anxious mood 
and appropriate affect.  He has spontaneous coherent and relevant 
speech.  Has no suicidal nor homicidal ideations, plans or 
intent.  Has good insight and judgment.  Good past and recent 
memory.  Oriented times three.  A GAF score of 41 was assigned.

An August 2008 VA mental health record reflects that the Veteran 
had a pleasant summer and had a few local short trips around with 
his family.  He still has nightmares.  Mental status evaluation 
revealed that the Veteran looked according to his stated age in 
no acute physical distress.  He has anxious mood and appropriate 
affect.  He has spontaneous coherent and relevant speech.  Has no 
suicidal nor homicidal ideations, plans or intent.  Has good 
insight and judgment.  Good past and recent memory.  Oriented 
times three.  A GAF score of 41 was assigned.

In April 2009, the Veteran submitted a second claim for a TDIU.  
He indicated that he last worked for Liz Claiborne as a pressing 
supervisor and that he last worked full time in 1968.  He 
indicated that  he did not leave his last job because of 
disability.  

VA mental health records from September 2009 to February 2010 
note that the Veteran was unemployable.  He has occasional 
recurrent nightmares about his past combat experiences triggered 
by the television.  The Veteran visited his daughter's home for 
Mothers Day.  The Veteran reported difficulty sleeping due to the 
recurrent nightmares.  The Veteran stated that the medication 
helps some times and allows him to have less anxiety, 
irritability, and anger.  He tries to spend more time with his 
younger grandchild.  Mental status evaluation revealed that the 
Veteran looked according to his stated age in no acute physical 
distress.  He has anxious mood and appropriate affect.  He has 
spontaneous coherent and relevant speech.   Has no suicidal nor 
homicidal ideations, plans or intent.  Has good insight and 
judgment.  Good past and recent memory.  Oriented times three.  
GAF scores of 41 were assigned.

A November 2009 VA PTSD examination report reflects that the 
examiner reviewed the claims file.  The examiner notes that the 
June 2005 VA examiner found that the Veteran was employable.  
However, the Veteran's treating psychiatrist at the VA has 
repeatedly deemed him to be unemployable.  The Veteran reported 
that he worked as a clothing presser during his lifetime; 
however, he has been retired for many years, and he was retired 
at his last VA examination.  The examiner again notes that the 
Veteran's VA psychiatrist, Dr. Falcon, has repeatedly deemed the 
Veteran to be unemployable.  The VA examiner concluded that this 
is incorrect and explained that the Veteran's psychiatric 
symptoms would not prevent employment.  The Veteran is employable 
from a psychiatric vantage point due to the fact that he remains 
competent and is still able to engage in basis activities, as 
discussed below.  The Veteran's determination of unemployability 
by Dr. Falco is erroneous and does not relate to his current 
psychiatric capacity.  

The VA examiner stated that the Veteran has significant symptoms 
of PTSD. He has flashbacks and vivid memories of his combat 
experience.  He has significant sleep problems, having difficulty 
falling asleep, waking frequently, and having nightmares.  He has 
a very heightened startle response and is extremely 
hypervigilant.  He is increasingly isolative.  He stated that he 
has given up all of his former hobbies and rarely goes out of the 
house.  He gets mood swings in which he is provoked easily to 
irritability and has frequent arguments with his wife.  He has 
extreme problems with attention and concentration.  The examiner 
opined that the lost his train of thought as a consequence of 
anxiety.  His symptoms of PTSD appear to impact on memory and 
concentration.

Mental status examination revealed that the Veteran was dressed 
and groomed appropriately.  Mood and affect were appropriate.  
Speech was normal.  No evidence of a thought disorder.  Thought 
content was appropriate.  He denied suicidal and homicidal 
ideation.  He was oriented times three.  Memory, concentration, 
abstract reasoning, judgment, and impulse control were intact, 
although the Veteran's impulse control appears moderately 
impaired during his daily activities in which he will frequently 
have arguments and become angry with his wife, although these 
arguments are fleeting and not long lasting.  Insight appears 
intact.  The Veteran has a good relationship with his wife and 
with his children and grandchildren as well as a brother and two 
sisters.  The Veteran stated that he gave up bowling and he has 
difficulty leaving the house due to his isolative 
characteristics.  He appears to significantly limit recreational 
and leisure activities as a consequence of his irritability.  In 
summary, the VA examiner found that the Veteran was exhibiting 
ongoing symptoms of chronic PTSD that appears to have been 
exacerbated since his June 2005 VA examination.  The diagnosis 
was chronic PTSD, severe, and a GAF score of 44 was assigned on 
the basis that the Veteran isolates, avoids recreational and 
leisure activities, has impaired sleep, heightened arousal, 
flashbacks, and mood swings.  

In regards to employability, the VA examiner opined that the 
Veteran symptoms would make employment difficult.  Although the 
Veteran's VA psychiatrist, Dr. Falcon, has deemed the Veteran 
unemployable, this is incorrect.  The Veteran is competent and he 
is capable of making decisions and following through on 
instructions.  However his irritability and isolative 
characteristics would make employment difficult, although he is 
not unemployable in the examiner's opinion.   The effects of his 
diagnosis on social and occupational functioning result in 
deficiencies in most areas as a direct consequence of his 
isolative tendencies, impaired sleep, heightened arousal, 
avoidance of recreational and leisure activities, flashbacks, 
mood swings, and memory and concentration deficits.  

An October 2009 VA peripheral nerves examination report reflects 
that the Veteran's functional impairment is mild to moderate in 
severity.  The Veteran is able to ambulate and do his daily 
activities and routine.  He uses a can to walk, however, he gets 
some fatigue by repeated walking or using the left leg or right 
arm.  Here is no significant motor weakness.  The sensory 
neuropathy is mild to moderate degree and chronically and 
gradually and slowly progressive.  

A November 2009 VA audiological examination report reflects that 
the Veteran's hearing loss and tinnitus have significant effects 
on occupation based on hearing difficulty.  

A November 2009 VA joints examination report reflects that the 
Veteran's left knee disability has significant functional 
impairments that could limit his ability to perform physical 
employment that may include prolonged walking, standing, 
climbing, squatting or repeated stair climbing.  There is no 
significant functional impairment that could limit his ability to 
perform sedentary work.  The VA examiner opined that sedentary 
can be performed without significantly increasing the pain in the 
Veteran's left knee.   

III.  Analysis

A.  Increased Rating

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings applies under a particular DC, the higher 
rating is assigned if the disability more closely approximates 
the criteria for the higher rating; otherwise,  the lower rating 
applies.  38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor of 
the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet .App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

The Veteran's PTSD is currently rated as 50 percent disabling 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A General 
Rating formula for evaluating psychiatric impairment other than 
eating disorders contains the actual rating criteria for 
evaluating the Veteran's disability.

Pursuant to the General Rating formula, a 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once per week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or work like setting); inability to establish and maintain 
effective relationships.

A rating of 100 percent is warranted for total occupational and 
social impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.

Considering the above evidence in light of the criteria listed 
above, the Board finds that the Veteran's symptoms fall within 
the schedular criteria for a 50 percent disability rating.  The 
collective evidence for the period shows that the Veteran had 
PTSD symptoms that included nightmares, flashbacks, irritability, 
sleep disturbances, hypervigilance, poor concentration and 
memory, euthymic and anxious mood, social isolation, anxiety, and 
heightened startle response; these symptoms are reflective of no 
more than occupational and social impairment with reduced 
reliability and productivity, all of which is consistent with the 
criteria for a rating of 50 percent.

Based on the symptoms described, the Board cannot conclude that 
his PTSD is so severe as to produce the occupational and social 
impairment as required for a 70 percent rating.  The Veteran has 
not been shown to have such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; or neglect of personal 
appearance and hygiene that are indicative of a 70 percent 
rating.  In this regard, the treatment records and VA examination 
consistently note the Veteran does not experience suicidal 
ideation; he is oriented to time and place; he communicates 
normally; he operates independently; and his hygiene is good.  
Thus, the evidence fails to show more severe symptomatology such 
as to warrant at least the next higher 70 percent rating.

Many of the Veteran's reported symptoms are included among those 
specifically listed in the General Rating Formula for Mental 
Disorders, pursuant to which the current disability rating has 
been assigned.  See 38 C.F.R. § 4.130 (2009). Importantly, the 
Board notes that symptoms noted in the rating schedule are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular disability rating.   
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other 
words, symptoms comparable to those listed in the General Rating 
Formula could be considered in evaluating the Veteran's extent of 
occupational and social impairment.

Accordingly, in this case, the Board finds that the existence and 
severity of the Veteran's psychiatric symptoms are adequately 
contemplated by the relevant rating criteria.  As noted above, 
many of the symptoms are specifically listed in the General 
Rating Formula for Mental Disorders, and the others are common 
psychiatric symptoms that-while not specifically listed-are 
comparable indicators of the type of occupational and social 
impairment contemplated in the Rating Formula.  In this case, the 
Veteran's symptoms as described above are consistent with the 
current 50 percent disability rating. 

Reports of psychiatric examination and treatment frequently 
include a GAF score. According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF scale includes scores 
ranging between zero and 100 which represent the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health- illness.  The GAF score 
and the interpretations of the score are important considerations 
in rating a psychiatric disability.  See, e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995). However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the rating issue; rather, the GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2009).

According to DSM-IV, a GAF score from 61 to 70 is indicative of 
some mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF score from 51 to 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  A GAF score 
of 41 to 50 is indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

In this case, although the GAF scores of 41 and 44 are indicative 
of some serious symptoms such a frequent shoplifting or any 
serious impairment on social functioning, the objective evidence 
does not reflect occupational and social impairment with 
deficiencies in most areas, such as family relations, judgment, 
thinking, or mood.  Moreover, the medical evidence has 
consistently included notations of no suicidal or homicidal 
ideations, no findings of obsessional rituals which interfere 
with routine activities or speech intermittently illogical, 
obscure, or irrelevant, the Veteran's hygiene and dress has been 
good and/or appropriate, and there is no indication of major 
impairment in several areas.  In sum, the competent medical 
evidence of record reflects that the Veteran has exhibited none 
of the symptoms related to PTSD, identified in the DSM-IV, as 
indicative of such scores. 

Simply put, the symptoms associated with the Veteran's service-
connected PTSD and level of functioning as a result, as shown 
through the competent medical evidence of record, do not suggest 
as significant impairment as is contemplated by the GAF scores of 
41 and 44.  

The above determination is  based on application of pertinent 
provisions of VA's rating schedule.  Additionally, the Board 
finds that at no point during the appeal period has the Veteran's 
service-connected PTSD been shown to be so exceptional or unusual 
as to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  In this 
regard, there is no evidence of an exceptional or unusual 
disability picture with related factors, such as marked 
interference with employment or frequent periods of 
hospitalization, so as to warrant referral of the case to 
appropriate VA officials for consideration of an extra schedular 
rating for these issues.  See Shipwash v. Brown, 8 Vet. App. 218 
(1995). Here, the record does not reflect that the Veteran was 
hospitalized for his service-connected PTSD.  There is no 
objective evidence revealing that his right knee disorders alone 
caused marked interference with employment, e.g., employers' 
statements or sick leave records, beyond that already 
contemplated by the schedular rating criteria.  In this regard, a 
May 1995 letter from the Veteran's prior employer indicates that 
the Veteran lost his prior employment because his position was 
eliminated due to restructuring.  In this case, the Board finds 
that schedular criteria are adequate to rate the Veteran's PTSD 
under consideration.  The rating schedule fully contemplates the 
described symptomatology, and provides for ratings higher than 
that assigned.  Thus, the threshold requirement for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).

In light of the above, there is no basis for staged rating, 
pursuant to Hart, and the claim for a rating in excess of 50 
percent for PTSD must be denied.  In reaching this decision, the 
Board has  considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence is 
against the claim, the doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  TDIU

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful  occupation 
by reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16.  A finding of total 
disability is appropriate "when there is present any impairment 
of mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful occupation."  
38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a) (2009).  In exceptional circumstances, where the 
Veteran does not meet the aforementioned percentage requirements, 
a total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2009).

In this case, the Veteran contends that he is totally disabled 
and unable to work as a result of his service-connected 
disabilities.  It appears that the Veteran last worked in June 
1995 as a Pressing Supervisor for Liz Claiborne, Inc.; however, 
his position was eliminated in order for the company to become 
more cost effective.  The Veteran has reported that he completed 
two years of a high school education.

The Veteran's service-connected disabilities include the 
following: PTSD, rated as 50 percent disabling from May 18, 2004, 
residuals of a gunshot wound to the left leg, muscle group XI, 
rated as 20 percent disabling from June 23, 1948, residuals of a 
shell fragment wound, right arm muscle, group V, rated as 10 
percent disabling from June 26, 1946, residuals of a left knee 
injury with arthritis, rated as 10 percent disabling from May 26, 
1998, tinnitus, rated as 10 percent disabling from November 18, 
1998, bilateral hearing loss, rated as 10 percent disabling from 
November 18, 1999, status post left knee arthroplasty post 
traumatic neuralgia of the right upper extremity, right arm 
associated with residuals of shell fragment wound, rated as 10 
percent disabling from May 18, 2004, and post traumatic 
peripheral sensory neuropathy of the left leg, rated as 10 
percent disabling from May 18, 2004.  The RO assigned a combined 
disability evaluation of 80 percent, effective May 18, 2004, for 
these service-connected disabilities.  Thus, the Veteran meets 
the percentage requirements of 38 C.F.R. § 4.16(a) (2009).  The 
remaining question, then, is whether the Veteran's service-
connected disability(ies) render him unemployable.

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain and 
keep employment.  The question is whether the Veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  In 
determining whether unemployability exists, consideration may be 
given to the Veteran's level of   education, special training and 
previous work experience, but not to his age or to any impairment 
caused by non service- connected disabilities.  38 C.F.R. §§ 
3.341,  4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

In light of the above evidence, the Board finds that the 
preponderance  of the evidence is against a finding that the 
Veteran's service-connected disabilities render him unable to 
secure  or follow a substantially gainful occupation. 

Here, the Board does not doubt that the Veteran's service- 
connected disabilities, which combine to an 80 percent  rating, 
cause the Veteran some occupational impairment;  however, there 
is a lack of evidence showing that there are  circumstances that 
place him in a different category to warrant entitlement to a 
TDIU.  The medical evidence fails to  show that the Veteran's 
service-connected disabilities solely cause his inability to 
work.  More importantly, the competent  medical evidence consists 
of two separate medical opinions that considered the Veteran's 
service-connected disabilities, and one concluded that the 
Veteran's left knee disability did not preclude the Veteran from 
performing sedentary employment and the other concluded that the 
Veteran is employable from a psychiatric vantage point, regarding 
his service-connected PTSD, due to the fact that he remains 
competent and is still able to engage in basic activities.  The 
November 2009 VA PTSD examiner found that the Veteran's treating 
psychiatrist, who wrote that the Veteran was unemployable without 
any basis provided, was incorrect in that the Veteran is 
competent and he is capable of making decisions and following 
through on instructions.  Although the Veteran's PTSD symptoms 
would make employment difficult, the Veteran was still 
employable.  This finding is also consistent with the June 2005 
VA PTSD examiner who also concluded that the Veteran's 
psychiatric problems did not prevent him from getting employment. 

The Board also notes the discrepancies in the Veteran's 
contentions in the two separate TDIU claim forms submitted.  
While he initially claimed that due to his service-connected 
disabilities he had to quit working at Liz Claiborne, in a 
subsequent claim form he stated that he did not stop working due 
to disability.  Moreover, a May 1995 letter from the Veteran's 
last employer, Liz Claiborne, clearly indicated that the Veteran 
was no longer with the company as his position had been 
eliminated; there is absolutely no suggestion that a disability 
influenced this decision.  

Thus, based on the evidence of record, the Board finds that the 
Veteran's inability to secure and follow a substantially gainful 
occupation, if such inability exists, is not due solely to his 
service-connected disabilities.  Therefore, the Board finds that 
the preponderance of the evidence is against the claim for a 
TDIU, and there is no doubt to be resolved.   See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990). 


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.

Entitlement to a TDIU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


